        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 1 of 6




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION

G&G CLOSED CIRCUIT EVENTS, LLC,                          §
as Broadcast Licensee of the September 16, 2017          §
Gennady Golovkin v. Saul Alvarez IBF World               §
Middleweight Championship Fight Program,                 §
                                                         §
      Plaintiff,                                         §
                                                         §
v.                                                       §   Civil Action No. 7:20-cv-00274
                                                         §
1) CITY OF DONNA, TEXAS, individually, and               §
d/b/a DONNA MAIN SQUARE PARK;                            §
2) MARISSA OZUNA, individually; and                      §
3) JOSE ERNESTO LUGO, individually,                      §
                                                         §
      Defendants.                                        §

                                PLAINTIFF’S ORIGINAL COMPLAINT

        Plaintiff G&G Closed Circuit Events, LLC (“Plaintiff”) files Plaintiff’s Original

Complaint against Defendants (1) City of Donna, Texas, individually, and d/b/a Donna Main

Square Park (City of Donna); (2) Marissa Ozuna, individually (“Ozuna”); and (3) Jose Ernesto

Lugo, individually (“Lugo”) (collectively “Defendants”).

                                               PARTIES

         1.        Plaintiff. G&G Closed Circuit Events, LLC, as Broadcast Licensee of the

September 16, 2017 Gennady Golovkin v. Saul Alvarez IBF World Middleweight Championship

Fight Program, is a foreign corporation. Plaintiff’s business address is 2380 South Bascom

Avenue, Suite 200, Campbell, California 95008.

         2.        Defendant City of Donna. City of Donna, Texas is an incorporated city in Hidalgo

County, Texas. On the date of the Event (as defined herein), Defendant City of Donna:




PLAINTIFF’S ORIGINAL COMPLAINT                                                                PAGE 1
x:\804435\Pleadings\Complaint – Original
        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 2 of 6




                  A.        owned and/or operated the Donna Main Square Park, city park open to the
                            public, and located at Main Street and Business Highway 83 (Hooks
                            Avenue) (the “Establishment”);

                  B.        had a right and ability to supervise the activities of the Establishment; and

                  C.        had an obvious and direct financial interest in the activities of the
                            Establishment.

Defendant City of Donna may be served by delivering the Summons and a copy of Plaintiff’s

Original Complaint to its City Manager, Carlos Yerena, at 307 S. 12th Street, Donna, Texas

78537; or to its Mayor, Rick Morales, at 307 12th Street, Donna, Texas 78537; or to anyone

authorized to accept service of process on behalf of the City of Donna, Texas.

         3.       Defendant Ozuna. Marissa Ozuna is an individual residing in the State of Texas.

On the date of the Event (as defined herein), Defendant Ozuna:

                  A.        held an election campaign event at the Establishment;

                  B.        was the organizer and/or host of the election campaign event at the
                            Establishment;

                  C.        was in charge and the person responsible for the election campaign event
                            at the Establishment;

                  D.        had a right and ability to supervise the activities of the Establishment; and

                  E.        had an obvious and direct financial interest in the activities of the
                            Establishment.

Defendant Ozuna may be served by delivering the Summons and a copy of Plaintiff’s Original

Complaint to Defendant Ozuna at 601 W. 10th Street, Weslaco, Texas 78596.

         4.       Defendant Lugo. Jose Ernesto Lugo is an individual residing in the State of

Texas. On the date of the Event (as defined herein), Defendant Lugo:

                  A.        held an election campaign event at the Establishment;

                  B.        was the organizer and/or host of the election campaign event at the
                            Establishment;

PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 2
x:\804435\Pleadings\Complaint – Original
        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 3 of 6




                  C.        was in charge and the person responsible for the election campaign event
                            at the Establishment;

                  D.        had a right and ability to supervise the activities of the Establishment; and

                  E.        had an obvious and direct financial interest in the activities of the
                            Establishment.

Defendant Lugo may be served by delivering the Summons and a copy of Plaintiff’s Original

Complaint to Defendant Lugo at 2115 Lott Road, Donna, Texas 78537; or at 7301 N. 5th Street,

McAllen, Texas 78504.

                                           STATEMENT OF JURISDICTION

         5.       This action arises under the Communications Act of 1934, as amended, 47 U.S.C.

§§ 553 or 605 in Texas.

                                                    VENUE

         6.       Venue is proper in this District because Defendants reside in this District and a

substantial part of the events giving rise to the claim occurred in this District.

                                            STATEMENT OF THE CLAIM

         7.       Authorization to License Event. Plaintiff is the license company that was

exclusively authorized to sub-license the closed-circuit telecast of the September 16, 2017

Gennady Golovkin v. Saul Alvarez IBF World Middleweight Championship Fight Program,

including all of the undercard or preliminary bouts (collectively the “Event”), 1 at closed-circuit

locations such as theaters, arenas, bars, clubs, lounges, restaurants and the like throughout Texas.

         8.       The closed-circuit broadcast of the Event was not intended for the use of the

general public. In Texas, the closed-circuit broadcast of the Event could only be exhibited in a


        One of the bouts for the Event included the fight between Ryan Martin and Francisco Rojo,
         1

which was one of the undercard bouts.

PLAINTIFF’S ORIGINAL COMPLAINT                                                                      PAGE 3
x:\804435\Pleadings\Complaint – Original
        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 4 of 6




commercial establishment accessible to the general public, if the establishment was contractually

authorized to do so by Plaintiff.

         9.       Pursuant to its authority to sub-license the Event, Plaintiff marketed and

distributed the closed-circuit rights granted to it. Plaintiff, through its agents, contracted with

various establishments throughout Texas and granted such establishments the right to broadcast

the Event in exchange for a fee.

         10.      Exhibition of the Event. The transmission of the Event originated via satellite and

was electronically coded or “scrambled.” In order for the signal to be received and telecast

clearly, it had to be decoded with electronic decoding equipment.

         11.      The transmission of the Event was available to Defendants to purchase for

broadcast in the Establishment. Had Defendants chosen to purchase the Event, Defendants would

have been authorized to receive, transmit and publish the Event in the Establishment.

Defendants did not, however, contract with Plaintiff or any of its agents, to obtain the rights to

broadcast the Event.

         12.      The establishments that contracted with Plaintiff to broadcast the Event were

provided with the electronic decoding capability and/or satellite coordinates necessary to receive

the signal of the Event.

         13.      On September 16, 2017, either by satellite transmission or through unauthorized

receipt over a cable system, Defendants willfully intercepted or received the interstate

communication of the Event. In the alternative, Defendants assisted in the receipt of the interstate

communication of the Event. Defendants then transmitted, divulged and published said

communication, or assisted in transmitting, divulging and publishing said communication, to the

public who attended the campaign event at the Establishment.


PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 4
x:\804435\Pleadings\Complaint – Original
        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 5 of 6




         14.      Defendants misappropriated Plaintiff’s licensed exhibition of the Event and

infringed upon Plaintiff’s exclusive rights while avoiding proper payment to Plaintiff.

Defendants’ actions were committed willfully and with the express purpose and intent to secure a

commercial advantage and private financial gain.

         15.      Defendants enabled the people attending the event at the Establishment to view

the Event to which neither Defendants nor the Establishment’s patrons were entitled to do.

         16.      The persons whom Defendants permitted to view the Event would otherwise have

been able to view it at a commercial establishment only if said commercial establishment was

properly licensed and authorized by Plaintiff.

         17.      Defendants were not authorized to intercept, receive or transmit the

communication of the Event or to assist in such actions in any form or at any time.

                                    VIOLATION OF 47 U.S.C. § 553 OR § 605

         18.      Defendants’ wrongful actions in connection with the Event, as described above,

violate 47 U.S.C. Section 605, or Section 553.

                                           DEMAND FOR RELIEF SOUGHT

        Plaintiff demands that the Court sign and cause to be entered a judgment in favor of

Plaintiff and against Defendants, jointly and severally, for:

                  (a)       Statutory damages in an amount up to Ten Thousand Dollars ($10,000.00)
                            pursuant to 47 U.S.C. § 553(c)(3)(A)(ii);
                  (b)       Statutory damages for willfulness in an amount up to Fifty Thousand
                            Dollars ($50,000.00), pursuant to 47 U.S.C. § 553(c)(3)(B);
                  (c)       Statutory damages in an amount up to Ten Thousand Dollars ($10,000.00)
                            pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II);
                  (d)       Statutory damages in an amount up to One Hundred Thousand Dollars
                            ($100,000.00) pursuant to 47 U.S.C. § 605(e)(3)(C)(ii);
                  (e)       Full costs and expenses of this action, including reasonable attorney’s
                            fees, pursuant to 47 U.S.C. §§ 553(c)(2)(C) and 605(e)(3)(B)(iii);

PLAINTIFF’S ORIGINAL COMPLAINT                                                                    PAGE 5
x:\804435\Pleadings\Complaint – Original
        Case 7:20-cv-00274 Document 1 Filed on 09/14/20 in TXSD Page 6 of 6




                  (f)       Pre and post-judgment interest at the highest rate permitted by law; and
                  (g)       Such other and further relief to which Plaintiff is entitled.




                                                   Respectfully submitted,



                                                   By:
                                                           David M. Diaz
                                                           State Bar No. 24012528
                                                           Southern District Bar No. 889588
                                                           david@diazlawtx.com
                                                           Attorney-in-charge

                                                   LAW OFFICES OF DAVID DIAZ, PLLC
                                                   825 Watters Creek Blvd.
                                                   Building M, Suite 250
                                                   Allen, Texas 75013
                                                   (972) 996-4588 – Telephone

                                                   ATTORNEY FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                                   PAGE 6
x:\804435\Pleadings\Complaint – Original
